 



EXHIBIT 10.18

STONERIDGE, INC.
LONG-TERM INCENTIVE PLAN
RESTRICTED SHARES GRANT AGREEMENT

     Stoneridge, Inc., an Ohio corporation (the “Company”), pursuant to the
terms and conditions hereof, hereby grants to XXX (the “Grantee”) XXX Common
Shares, without par value, of the Company (the “Restricted Shares”).

     1. The Restricted Shares are in all respects subject to the terms,
conditions and provisions of this agreement and the Company’s Long-Term
Incentive Plan (the “Plan”).

     2. Until vested (the “Vesting Date”) in accordance with the schedule set
forth below, the Restricted Shares may not be sold, transferred, pledged,
assigned or otherwise encumbered, whether voluntarily, involuntarily or by
operation of law, and will be forfeited to the Company if the Grantee
voluntarily terminates his employment with the Company unless such voluntary
termination is for “good reason” (as described in Section 5); provided, however,
the Compensation Committee of the Board of Directors (the “Committee”) in its
sole discretion modify the terms of this grant at any time. The certificate or
certificates representing the Restricted Shares will bear a legend evidencing
the restrictions contained herein.

     The Restricted Shares shall vest (become no longer subject to forfeiture)
in the amounts and on the dates set forth below:

          Vesting Date   Number of Shares  
July 26, 2005
  XXX
July 26, 2006
  XXX
July 26, 2007
  XXX

     3. The Restricted Shares will be issued in the name of the Grantee. The
Company’s transfer agent and/or share transfer records will show the Grantee as
the owner of record of the Restricted Shares. Except as otherwise provided in
this agreement, the Grantee will have all the rights of a shareholder of the
Company, including the right to vote and receive dividends.

     4. The Company or the Company’s agent will hold the Restricted Shares for
the period of time that the Restricted Shares are subject to forfeiture (until
vested) and the certificate or certificates representing the Restricted Shares
will be delivered to the Grantee after the Restricted Shares are no longer
subject to forfeiture. The Grantee shall execute and deliver to the Company one
or more blank stock powers so that the Restricted Shares that may be forfeited
can be canceled.

     5. Notwithstanding anything to the contrary in this agreement, the
Restricted Shares awarded to the Grantee hereunder shall immediately vest in the
name of the Grantee and a certificate or certificates representing the
Restricted Shares shall be delivered to the Grantee or the Grantee’s estate upon
(i) the Grantee’s death or disability (as determined by the Committee in
accordance with the Plan), but only to the extent such Restricted Shares would
have become vested or no longer are subject to restriction within one year from
the time of death or disability, as the case may be, had the Grantee continued
to fulfill all of the conditions of the Restricted Share Award during such
period, (ii) a Change in Control of the Company (as defined in the Plan), or
(iii) the termination “without cause” of the Grantee’s employment by the
Company. Termination shall be deemed to be “without cause” unless the Board of
Directors of the Company, or its designee, in good faith determines that
termination is because of any one or more of the following:

     The Grantee’s:

 



--------------------------------------------------------------------------------



 



  (i)   fraud;     (ii)   misappropriation of funds;     (iii)   commission of a
felony or of an act or series of acts which result in material injury to the
business reputation of the Company;     (iv)   commission of a crime or act or
series of acts involving moral turpitude;     (v)   violation of the Company’s
policies;     (vi)   commission of an act or series of repeated acts of
dishonesty that are materially inimical to the best interests of the Company;  
  (vii)   willful and repeated failure to perform his duties, which failure has
not been cured within fifteen (15) days after the Company gives notice thereof
to the Grantee;     (viii)   material breach of any material provision of an
employment agreement, if any, which breach has not been cured in all substantial
respects within ten (10) days after the Company gives notice thereof to the
Grantee; or     (ix)   failure to carry out the reasonable directions or
instructions of the Grantee’s superiors, provided the directions or instructions
are consistent with the duties of the Grantee’s office, which failure has not
been cured in all substantial respects within ten (10) days after the Company
gives notice thereof to the Grantee.

     Provided, however, the Company’s obligation to provide notice and an
opportunity to cure, pursuant to subsections 5(g)-(i) above, shall only apply to
the Grantee’s first breach, first failure to perform or first failure to follow
directions, as the case may be, of the nature giving rise to the right of the
Company to provide notice thereof. The Grantee may voluntarily terminate his
employment with the Company, and the termination shall be deemed a termination
“for good reason,” if it is based on the Company materially changing the
Grantee’s duties and responsibilities in effect on the date set forth below
without the Grantee’s consent.

     6. On any change in the number or kind of outstanding common shares of the
Company by reason of a recapitalization, merger, consolidation, reorganization,
separation, liquidation, share split, share dividend, combination of shares or
any other change in the corporate structure or common shares of the Company, the
Company, by action of the Committee, is empowered to make such adjustment, if
any, in the number and kind of Restricted Shares subject to this agreement as it
considers appropriate for the protection of the Company and of the Grantee.

     7. No later than the date as of which an amount first becomes includable in
the gross income of the Grantee for federal income tax purposes with respect to
the Restricted Shares granted hereunder, the Grantee shall pay to the Company,
or make arrangements satisfactory to the Committee regarding the payment of, any
federal, state or local taxes of any kind required by law to be withheld with
respect to that amount. Unless otherwise determined by the Committee,
withholding obligations may be settled with previously owned Common Shares or
Restricted Shares that have vested. The making of that payment or those
arrangements is a condition to the obligations of the Company under the Plan,
and the Company and its subsidiaries and affiliates may, to the extent permitted
by law, deduct any taxes from any payment of any kind otherwise payable to the
Grantee.

     8. Nothing in this Agreement shall affect in any manner any conflicting or
other provision of any other agreement between the Grantee and the Company.

     9. The laws of the State of Ohio govern the Plan and the Restricted Shares
granted hereunder.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused its corporate name to be
subscribed by its duly authorized officer as of the XXX.

            STONERIDGE, INC.
 
      By                        

   
The foregoing is hereby accepted.
 
 
 
(Signature)
 

 